Dear Mr. Domingue:
You have requested that we reconsider our Opinion No. 92-290 with regard to the jurisdiction of the Lafayette Municipal Fire and Police Civil Service Board (Board) over "pay and the allocation [classification] of manpower (structure of the department)."
In your letter and its attachments, you point out the distinction between the "allocation of positions" and the "assignment of personnel".  You are entirely correct in this regard, and the last word of the first paragraph on page two of our prior opinion should have been "positions", rather than "personnel".  Thus, under the authority of LSA-R.S. 33:2477 (8),33:2483 and 33:2484, the Board has authority to adopt and maintain a classification plan and to allocate positions within that classification plan.
As to the Board's authority with regard to a "pay" plan, you are again correct.  The statutory provisions under which the City of New Orleans operates do not govern municipalities such as Lafayette, which is covered by LSA-R.S. 33:2471, et seq.  As LSA-R.S. 33:2471, et seq. make no provision for the adoption or implementation of a "pay" plan, it is our (corrected) opinion that the Board has no authority to adopt nor implement a pay plan for the City of Lafayette.
I trust that this will be sufficient for your purposes, and I hope our previous opinion caused you no inconvenience.
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RIP/NWE:pb-1707o